DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

In regard amended claim 1, the prior arts of record do not teach or disclose a method comprising: ingesting a received packet directly from a network interface into forwarding logic of a virtual switch for a host node; determining by the forwarding logic of the virtual switch that the received packet is associated with a query, wherein the query is for one of domain information or address information; based on determining that the received packet is associated with a query, determining at the virtual switch that the query is contained within a single Ethernet frame and is answerable; based on determining that the query is contained in a single Ethernet frame and is answerable, determining at the virtual switch that a response to the query can be transmitted in a single packet within a single Ethernet frame; based on determining that the response can be transmitted in a single packet within a single Ethernet frame, forming a response packet for the query and injecting the response packet into the forwarding logic for the virtual switch, wherein determining that the query is contained in a single Ethernet frame and is answerable, determining that the response to the query can be transmitted in a single packet within a single Ethernet frame, and forming the response packet are performed by the virtual switch within a same execution context without traversing between kernel space and user space 

In regard amended claim 9, the prior arts of record do not teach or disclose one or more non-transitory computer readable storage media encoded with instructions that, when executed by a processor, cause the processor to perform operations, comprising: ingesting a received packet directly from a network interface into forwarding logic of a virtual switch for a host node; determining by the forwarding logic of the virtual switch that the received packet is associated with a query, wherein the query is for one of domain information or address information; based on determining that the received packet is associated with a query, determining at the virtual switch that the query is contained within a single Ethernet frame and is answerable; based on determining that the query is contained in a single Ethernet frame and is answerable, determining at the virtual switch that a response to the query can be transmitted in a single packet within a single Ethernet frame; based on determining that the response can be transmitted in a single packet within a single Ethernet frame, forming a response packet for the query and injecting the response packet into the forwarding logic for the virtual switch, wherein determining that the query is contained in a single Ethernet frame and is answerable, determining that the response to the query can be transmitted in a single packet within a single Ethernet frame, and forming the response packet are performed by the virtual switch within a same execution context without traversing between kernel space and user space processing resources for the host node; and transmitting the response packet to a destination via the network interface.

In regard amended claim 17, the prior arts of record do not teach or disclose an apparatus comprising: at least one memory element for storing data; and at least one processor for executing instructions associated with the data, wherein executing the instructions causes the apparatus to perform operations, comprising: ingesting a received packet directly from a network interface into forwarding logic of a virtual switch for the apparatus; determining by the forwarding logic of the virtual switch that the received packet is associated with a query, wherein the query is for one of domain information or address information; based on determining that the received packet is associated with a query, determining at the virtual switch that the query is contained within a single Ethernet frame and is answerable; based on determining that the query is contained in a single Ethernet frame and is answerable, determining at the virtual switch that a response to the query can be transmitted in a single packet within a single Ethernet frame; based on determining that the response can be transmitted in a single packet within a single Ethernet frame, forming a response packet for the query and injecting the response packet into the forwarding logic for the virtual switch, wherein determining that the query is contained in a single Ethernet frame and is answerable, determining that the response to the query can be transmitted in a single packet within a single Ethernet frame, and forming the response packet are performed by the virtual switch within a same execution context without traversing between kernel space and user space processing resources for the apparatus; and transmitting the response packet to a destination via the network interface.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIRIN SAM whose telephone number is (571)272-3082.  The examiner can normally be reached on Mon - Fri, 10:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272 - 3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Date: 03/17/2021
/PHIRIN SAM/Primary Examiner, Art Unit 2476